Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1, 3, 5-6, 8-9, 11-12, 14-15, 17-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Black, U.S. pat. Appl. Pub. No. 2014/0046716 in view of Bloomberg, U.S. pat. Appl. Pub. No. 2017/0083872.
	Per claim 1, Black discloses a computer-implemented method comprising:
a) obtaining integrated resource data associated with a reserved shared collaboration resource that has been reserved for a meeting, wherein the meeting is scheduled for a time period, and the reserved shared collaboration resource comprises at least a physical conference room (see par 0021);
b) analyzing the integrated resource data using a predictive model to generate a predicted utilization likelihood of the reserved shared collaboration resource during the time period associated with the meeting (par 0023);
c) providing information that causes display to a user of an indication of the predicted utilization likelihood (par 0023); and
d) obtaining attendee monitoring data generated by one or more physical sensors wherein actual utilization of the reserved shared collaboration resource during the meeting is determined based upon the attendee monitoring data (see par 0019).
	Black does not explicitly teach using a machine learning prediction model to predict the utilization likelihood of the shared reserved resource. However, Bloomberg discloses a method 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Black with Bloomberg teaching because use of machine learning would have provided more adaptive and accurate prediction.
	Per claim 3, Black teaches sending a message to a user who is initiated the reservation or a host of the meeting (see par 0027).
	Per claims 5-6, Black teaches that attendee monitoring data comprises information describing if an attendee joined the meeting via a resource associated with a physical conference room, e.g., identifying attendee in the conference room (see par 0019).
	Per claim 8, Bloomberg teaches obtaining historical resource data and historical utilization data associated with past meeting and training the machine learning process associated with the model (see par 0026).
	Claims 9, 11-12, 14-15, 17-18 and 20 are similar in scope as that of claims 1, 3, 5-6 and 8.
	Per claims 21-23, Black teaches displaying reservation blocks in different colors/shades based on the predicted utilization (see par 0022).
	Per claim 24, Black teaches determining that the predicted utilization likelihood is below a threshold, i.e., not fully utilized, and providing to the user an indication that the predicted utilization likelihood is below the threshold (see par 0027).


s 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Black and Bloomberg, and further in view of in view of Bostick, U.S. pat. Appl. Pub. No. 2017/0132647.
	Neither Black nor Bloomberg teach updating the prediction model. However, Bostick teaches updating the prediction model by using predicted numbers of attendees and actual number of attendees in an event (see Bostick, par 0017, 0054).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Black with Bostick teaching because it would have provided better prediction for future events (see Bostick, par 0017).


Response to Amendment
4.	Applicants' arguments filed February 7, 2022 have been fully considered but are deemed moot in view of new grounds of rejection set forth above.


Conclusion
 5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 





/Viet D Vu/
Primary Examiner, Art Unit 2448
2/14/22